Citation Nr: 1114314	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a low back strain with degenerative disc disease of the thoracolumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for cervical spine strain with limited motion.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for right ankle strain.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to November 1983.

This appeal is brought to the Board of Veterans' Appeals (the Board) on appeal of a May 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2007, wherein the Veteran's claims were remanded to ensure due process and for additional development of the record, to include separating the bilateral ankle disabilities into individual ratings.  

In the November 2007 decision, the Board also denied entitlement to service connection for osteoarthritis, cervical spine, right knee, both feet, hips, ankles, elbows and hands; denied an evaluation in excess of 20 percent for chondromalacia, left knee with muscle atrophy; denied an evaluation in excess of 10 percent for chondromalacia, right knee; denied an evaluation in excess of 20 percent for left hip strain; and granted an initial of 10 percent evaluation for right hip strain.  Since effectuation of the Board's above grant, a combined 70 percent rating is in effect.

More recently, the claims were previously before the Board in December 2008.   At that time, the Board denied the Veteran's claims for increased disability evaluations for her low back disability and cervical spine disability.  The Board granted a 10 percent disability evaluation for each ankle.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In September 2009, based on a Joint Motion For Partial Remand (joint motion), the Court vacated the December 2008 decision of the Board denying entitlement to increased disability evaluations for the disabilities currently on appeal, and, in so doing, remanded the Veteran's case to the Board for action consistent with instructions contained therein.  

Subsequently, the Veteran's claims were again before the Board in January 2010.  At that time, the Board again denied the Veteran's claims of entitlement to increased disability evaluations for her low back disability and cervical spine disability, and remanded her claims of entitlement to increased disability evaluations for her ankle disabilities.  The Veteran appealed the Board's decision to the Court, and in August 2010, the Court vacated the January 2010 decision of the Board denying entitlement to increased disability evaluations for the Veteran's low back and cervical spine, and, in so doing, remanded the Veteran's case to the Board for action consistent with instructions contained therein.  And, in April 2010, the Veteran perfected her appeal for increased disability evaluations for her ankle disabilities.  

The issue of whether new and material evidence to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Unfortunately, however, still further due process consideration is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability ratings for her low back and cervical spine disabilities.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right ankle strain has been manifested by complaints of pain and limitation of motion, but without instability.

2.  Throughout the rating period on appeal, the Veteran's left ankle strain has been manifested by complaints of pain and limitation of motion, but without instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5271 (2010).

2.  The criteria for a disability rating in excess of 10 percent for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in September 2004 and April 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence. 

In addition, the April 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with her claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The Veteran receives a separate 10 percent disability rating for each of her right and left ankle strains pursuant to 38 C.F.R. § 4.71a, 38 U.S.C.A. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluations for each ankle, and that increased disability evaluations are not warranted.  The objective clinical evidence of record does not show that the Veteran has marked limitation of motion of her right or left ankles.  Significantly, the Veteran's most recent VA examination, in June 2009, showed that the Veteran had range of motion of both ankles from zero (0) to 15 degrees in dorsiflexion and from zero (0) to 30 degrees in plantar flexion, without complaint of pain; inversion was to 20 degrees and eversion was to 10 degrees, also without pain.  At the earlier, April 2008 VA examination, range of motion was to 15 degrees in dorsiflexion, 50 degrees in plantar flexion, with pain at 5 degrees dorsiflexion and 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At both examinations, there was no ankylosis, atrophy of the muscles, or unstable ligaments; her ankle strain was not productive of deformity or swelling of the ankle joints.  Therefore, the Board finds that the Veteran's right and left ankle symptomatology most closely fits within the criteria for the currently assigned 10 percent disability evaluations.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right or left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for either ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for either the right or left ankle.

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for each of her right and left ankle strains, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current 10 percent disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for her right and left ankle strains.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right and left ankle strains are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right and left ankle strains; in this case, the Veteran's right and left ankle strains have been manifested by pain which the Board specifically considered in rating her ankles as having moderate limitation of motion.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The VA examiners indicated that the Veteran's ankle disabilities occupational impairment was decreased mobility, with walking limited to a 1/2 mile.  She did not indicate, and the medical evidence does not show, that she was hospitalized for her service-connected right and left ankle strains at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for right ankle strain is denied.  

The claim for a rating higher than 10 percent for left ankle strain is denied.  



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an increased disability evaluation for her low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion, the Board observes that the Veteran reported in a February 2011 written statement that she received treatment related to her service-connected disabilities at the VA Medical Center (VAMC) in Albuquerque, New Mexico.  The Board acknowledges that the RO obtained medical records from the Albuquerque VAMC, dated through September 2009, but points out that treatment records since that time, as reported by the Veteran, have not been associated with her claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and her service representative contend that her service-connected low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination in April 2008, and that a copy of the examination report is associated with her claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of her service-connected low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

Similarly, the Board notes that the August 2010 Joint Motion for Remand, pursuant to the Court's August 2010 Order, the medical evidence of record is conflicting as to whether the Veteran's absent ankle reflexes are related to the Veteran's service-connected bilateral ankle disability or are neurological symptoms related to her service-connected low back strain.  In particular, the Joint Motion noted that the Board's January 2010 decision noted that the VA examination reports of record noted a normal neurological evaluation, despite a finding that the Veteran had absent ankle reflexes.  The Board notes that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of his already service-connected disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision. 

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the VA Medical Center in Albuquerque, New Mexico, for the period from September 2009 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of her service-connected low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to her service-connected low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to her service-connected low back strain and cervical spine strain versus those attributable to her other service-connected and nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to review the April 2008 VA examination report and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to an increased disability ratings for low back strain with degenerative disc disease of the thoracolumbar spine and cervical spine strain with limited motion.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


